IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2863 Disciplinary Docket No. 3
                                           :
                     Petitioner            :   No. 124 DB 2021
                                           :
              v.                           :   Attorney Registration No. 321471
                                           :
                                           :   (Montgomery County)
 STEPHEN PAUL HILDEBRAND,                  :
                                           :
                     Respondent            :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2022, upon consideration of the Verified

Statement of Resignation, Stephen Paul Hildebrand is disbarred on consent from the Bar

of this Commonwealth. See Pa.R.D.E. 215. Respondent shall comply with the provisions

of Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).